Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 1 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 2 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 3 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 4 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 5 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 6 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 7 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 8 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 9 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 10 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 11 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 12 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 13 of 42
       Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 14 of 42




manner and generally caused Plaintiff unnecessary trouble and expense to collect

an undisputed debt.

                                          42.

       Defendants' actions caused Plaintiff to retain legal counsel which entitles

Plaintiff to an award of its litigation costs, including attorneys' fees under

O.C.G.A. § 13-6-11.

       WHEREFORE, Plaintiff respectfully prays that this Court:

       (a) as Count One, enter judgment in favor of Plaintiff against Defendant

BH and Ricoh, jointly and severally, in the amount of $457,960.20, plus interest

through date of judgment in an amount to be determined for breach of the

Agreement;

      (b) or, alternatively, as to Count Two - Unjust Enrichment enter judgment in

favor of Plaintiff against Defendants BH and Ricoh, jointly and severally, in the

amount of $457,960.20 under the theory of unjust enrichment, plus accruing

interest thereon;

      (c) or, alternatively, as to Count Three - Quantum Meruit, enter judgment in

favor of Plaintiff against Defendants BH and Ricoh, jointly and severally, in the

amount of $457,960.20 under the theory of quantum meruit, plus accruing interest

thereon

                                          14
       Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 15 of 42




       (d) or, alternatively, as to Count Four - Suit on Account, enter judgment in

favor of Plaintiff against Defendant BH on the unpaid balance of$457,960.20 on

the open account, alternatively, plus interest accruing thereon at the rate of 18%

per annum;

      (e) and as to Count Five - Attorneys Fees and Expenses of Litigation enter

judgment in favor of Plaintiff against Defendants jointly and severally, for

attorneys' fees and expenses of litigation pursuant to O.C.G.A. § 13-6-11; and

      (f) award such other and further relief as the Court deems just and proper.

                                       Respectfully submitted,

                                       McBRYAN, LLC

                                       Isl Louis G. McBryan
                                       Louis G. McBryan, Georgia Bar No. 480993
                                       6849 Peachtree Dunwoody Road
                                       Building B-3, Suite 100
                                       Atlanta, Georgia 30328
                                       T: 678-733-9322
                                       F: 404-498-2709
                                       lmcbryan@mcbryanlaw.com
                                       Attorney for Plaintiff




                                         15
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 16 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 17 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 18 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 19 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 20 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 21 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 22 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 23 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 24 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 25 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 26 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 27 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 28 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 29 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 30 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 31 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 32 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 33 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 34 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 35 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 36 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 37 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 38 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 39 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 40 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 41 of 42
Case 1:20-cv-02858-WMR Document 1 Filed 07/08/20 Page 42 of 42
